Citation Nr: 0923201	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.  

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for muscle spasms of 
neck, back, shoulder, and chest (claimed as multi-muscle 
spasm-neck/back/shoulder/chest).


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1994 to December 
2005.

Regarding the Veteran's service connection claims, these 
matters come before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in July 2006.  
A statement of the case was issued in May 2007, and a 
substantive appeal was received in July 2007.  

In a claim received in January 2005, the Veteran claimed 
entitlement to service connection for "MB conditions" and 
right knee disability.  These matters are hereby referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Issues before the Board involve claims of entitlement to 
service connection for bilateral pes planus and for muscle 
spasms of the neck, back, shoulders, and chest.  A July 2005 
treatment record shows that bilateral pes planus existed for 
two months.  Various service treatment records from August 
1998 to July 2005 show a medical history of and treatments 
for muscle spasms.  The July 2005 treatment record reports 
that the disability existed since 2005, and that the injuries 
were inflicted by combat training.  It was noted that there 
was constant neck and shoulder pain.  However, at the time of 
treatment, the July 2005 examiner noted that there are no 
diagnoses because there is no pathology to render diagnoses.  
The Board notes that there are no post service treatment 
records showing whether or not the Veteran has current 
disabilities.  Accordingly, VA examinations are appropriate 
before the Board can proceed with appellate review.   
 
Another issue before the Board involves a claim of 
entitlement to service connection for bilateral plantar 
fasciitis.  With evidence of treatment in service for heel 
pain in April 2000, March 2002, and September 2002, and with 
treatment post service as reflected in February 2007 and 
March 2007 VA treatment records, a VA examination is 
warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that service connection has been 
established for numerous disabilities, including cervical 
spine disability, left and right shoulder disabilities, 
lumbar spine disability, left foot and right foot 
disabilities, arthroscopic scars of the left shoulder, and 
surgical scars of the left foot.  It may well be that some or 
all of the symptomatology which the Veteran complains of in 
connection with the issues on appeal are associated with 
disabilities which are already service-connected.  However, 
that involves medical questions and appropriate examinations 
are therefore necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA foot examination for bilateral pes 
planus and for bilateral plantar 
fasciitis.  The claims file should be 
made available to the examiner for 
review.  Any medically indicated special 
tests, such as x-rays, should be 
accomplished.  The examiner should 
clearly report whether or not the Veteran 
has bilateral pes planus and/or bilateral 
plantar fasciitis.  If so, the examiner 
should offer opinions as to:

     a) whether any bilateral pes planus 
and/or plantar fasciitis is at least as 
likely as not (a 50% or higher degree of 
probability) causally related to service.  

     b) whether any bilateral pes planus 
and/or plantar fasciitis is at least as 
likely as not (a 50% or higher degree of 
probability) proximately due to any 
already service-connected foot 
disability.

     c) whether any bilateral pes planus 
and/or plantar fasciitis is at least as 
likely as not (a 50% or higher degree of 
probability) aggravated by any already 
service-connected foot disability.

2.  The Veteran should be scheduled for a 
VA examination for muscle spasms of neck, 
back, shoulder, and chest.  The claims 
file should be made available to the 
examiner for review.  Any medically 
indicated special tests should be 
accomplished.  The examiner should 
clearly report whether the Veteran has a 
current disability manifested by muscle 
spasms of neck, back, shoulder, and 
chest, which is separate and distinct 
from any already service-connected 
disability.  If so, then the examiner 
should furnish a formal medical diagnosis 
of such disability.  The examiner should 
then offer opinions as to:

     a) whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the current disability 
manifested by muscle spasms of neck, 
back, shoulder, and chest, is causally 
related to service. 

     b) whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the current disability 
manifested by muscle spasms of neck, 
back, shoulder, and chest, is proximately 
due to any already service-connected 
disability.

     c) whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the current disability 
manifested by muscle spasms of neck, 
back, shoulder, and chest, has been 
aggravated by any already service-
connected disability.
 
3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


